Citation Nr: 1738476	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to a service-connected left knee disability.

2. Entitlement to service connection for a left hip disability as secondary to a service-connected left knee disability.

3. Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.

4. Entitlement to service connection for a low back disability with neurological manifestations as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal has since been transferred to the RO in Pittsburgh, Pennsylvania.

The Veteran testified before the Board at a September 2010 hearing conducted at the RO in Pittsburgh, Pennsylvania.  A transcript of the hearing is of record.

This case was previously before the Board in February 2017, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic left hip disability at any point during the appeal period.

2. A right knee disability is not caused or chronically worsened beyond normal progression by a service-connected disability.

3. A lumbar spine disability, to include associated neurological manifestations, is not caused or chronically worsened by a service-connected disability.


CONCLUSIONS OF LAW

1. A left hip disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016). 

2. A right knee disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016). 

3. A lumbar spine disability with associated neurological manifestations is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in February 2017.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Left Hip Disability

The Veteran seeks service connection for a left hip disability.  Specifically, he asserts he suffers from left hip pain in due to an altered gait and fall caused by his service-connected left knee disability.

Significantly however, the reports of October 2007, October 2014, and March 2017 VA examinations, which included radiological testing, found no pathology to support a diagnosis of a left hip disability.  The Board acknowledges the Veteran's complaints of left hip pain, and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not shown to have the medical expertise required to competently diagnose himself with a chronic disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  To the extent the Veteran's left hip pain may be explained by left peroneal nerve neuropathy, the medical evidence indicates this condition is a neurological manifestation of the Veteran's claimed lumbar spine disability and is discussed separately below.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Absent a diagnosis of a chronic left hip disability at any point during the appeal period, the preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for a left hip disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Right Knee and Low Back Disabilities

The Veteran claimed service connection for a right knee and lumbar spine disabilities, with associated neurological manifestations including left peroneal nerve neuropathy and right radiculopathy, as secondary to his service-connected left knee disability.  He essentially asserts that these disabilities are due to an altered gait and fall caused by his left knee disability. 

Initially, the Board notes that the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for his right knee or lumbar spine disabilities as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claim.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes there are conflicting etiological opinions of record.  The Veteran was provided a VA examination in October 2007, during which the examiner noted the Veteran's reported history of severe low back and right lower extremity pain, though the description of his complaints changed often and were very nonspecific and global.  After a physical examination and radiological testing, the examiner determined there was at that time no discernable pathology to support a diagnosis of either a right knee or lumbar spine disability.  

At a March 2017 VA examination, the Veteran was diagnosed with degenerative arthritis of the right knee and degenerative arthritis of the spine with associated left peroneal nerve neuropathy and radiculopathy.  In conjunction with this examination, the VA examiner elicited a thorough history from the Veteran, reviewed the complete the claims file, and performed a physical examination of the Veteran.  The VA examiner noted that there are many inconsistencies with subjective symptoms claimed by the Veteran versus the actual objective findings as noted by prior examiners throughout the record.  In addition, while there are differences in the size of the quadriceps to suggest muscle atrophy, the Veteran clearly fired the muscles in his left quadriceps including the ability to stand straight up and holding his leg in extension and elevated while on the examining table, which suggests atrophic muscle due to lack of use rather than a nerve condition.

Turning to the Veteran's contentions, the VA examiner ultimately concluded that it is less likely as not that the Veteran's claimed right knee and/or lumbar spine disabilities are caused or aggravated by his service-connected left knee disability.  With respect to an altered gait, the VA examiner noted that the right knee and lumbar spine joints are totally separate anatomic and physiologic units compared to the left knee.  While a significant gait disturbance due to a leg length discrepancy of 3-6 centimeters (cm.) or more could cause one joint's motion to affect another, the Veteran in this case has symmetric leg length of 85 cm. bilaterally.  With respect to the Veteran's contention that his left knee disability caused him to fall, injuring his right knee and lumbar spine, the VA examiner noted that the record reflects the Veteran suffered a work injury when stepping off a ladder, rolling his left ankle which in turn caused his left knee to roll in the opposite direction.  The VA examiner found that any injuries resulting from this fall would therefore be a result of a nonservice-connected left ankle rolling, and not the left knee.  

In support of his claim, the Veteran has submitted a September 2006 medical opinion from a private clinical psychologist.  In this opinion, Dr. M.M. stated that the Veteran is disabled due to major atrophy of the left quadriceps muscle caused by tibliotomy and patellectomy surgery, which has affected his gait and interfered with his left pelvis joint and lower lumbar region of the back.  This has adversely affected his right leg and confined the Veteran to a wheelchair, which according to Dr. M.M., aggravates the Veteran's back pain.  

The Board has considered the probative value of this medical opinion.  As discussed above, while there is atrophy of the Veteran's left quadriceps muscle, this atrophy is due to lack of use as opposed to an inability to fire the muscle.  Furthermore, multiple VA examinations and treatment records reflect that the Veteran is not, in fact, "confined" to a wheelchair.  For example, the March 2017 VA examiner noted that, while the Veteran arrived in a wheelchair, he could undress himself and stand straight up without any obvious discomfort or loss of balance.  Further, if the Veteran was distracted during physical examination, there were significant differences found, such as full range of motion of the right knee without any discomfort.  Finally, the October 2017 VA examiner noted the Veteran continues to drive himself without any accommodations for disability, further indicating he is not medically confined to a wheelchair.  Based on the inconsistencies between the history provided by the private clinical psychologist, who is not shown to have personally physically examined the Veteran, and the contemporaneous evidence throughout the record, the Board affords no probative value to the September 2006 medical opinion.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Board acknowledges that the Veteran himself claims that he suffers from right knee and lumbar spine disabilities that are proximately due to or have been aggravated by his service-connected left knee disability.  However, while the he is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against a finding that the Veteran's service-connected left knee disability was the proximate cause of or aggravated his right knee or lumbar spine disabilities.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for these disabilities must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a left hip disability is denied.

Service connection for a right knee disability is denied.

Service connection for a lumbar spine disability with neurological manifestations is denied.


REMAND

In the February 2017 remand, the Board noted that an October 2014 mental health examiner's negative etiological opinion regarding a psychiatric disability is inadequate, as it did not address the Veteran's main contention that pain and restricted activity caused by his service-connected left knee disability caused or aggravated his diagnosed depression, nor does it address private medical evidence suggesting such a link.  The Board instructed that an addendum opinion be obtained which takes such evidence into account.  Unfortunately, not only did the March 2017 VA examiner not comply with the Board's instructions, but she also relied on an inaccurate review of the facts of this case.  

For instance, the March 2017 VA examiner stated that no evaluation or report other than a single note in 2016 indicated that the Veteran's depression was exacerbated by his pain.  However, as discussed in the February 2017 remand, September 2006 and June 2007 private opinions both suggested such a link.  Further, the March 2017 VA examiner appears to have based her negative etiological opinion, at least in part, on a determination that the Veteran does not currently meet the criteria for a diagnosis of psychiatric disorder.  However, the Board notes the record clearly indicates the Veteran has been diagnosed with a depressive disorder during the course of the appeal.  See, e.g, October 2014 VA mental health examination.  As such, for the purpose of determining service connection, a "current disability" must be conceded.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

For these reasons, another remand is required to ensure full compliance with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the March 2017 VA psychiatric examination or, if unavailable, another appropriate VA examiner for an addendum opinion regarding the Veteran's claimed psychiatric disorder.  If the VA examiner determines and additional in-person examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and clinical examination of the Veteran if performed, the examiner is to address whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's acquired psychiatric disorder, to include but not limited to depression, is, in whole or part, either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected left knee disability.  

In offering this opinion, the examiner is instructed to accept previous diagnoses of depression as valid.  

In specifically addressing the Veteran's contentions that the pain and limitation of activity caused by his service-connected disability, at least in part, caused or aggravates his depression, the examiner must discuss conflicting evidence of record, including September 2006 and June 2007 private medical statements.

A detailed rationale must be provided for any opinion provided, including a discussion of the evidence of record, specifically the positive private opinions, and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


